      Case 4:19-cv-02236 Document 41 Filed on 06/22/20 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


JOE RICHARD “TREY” POOL, III,                   §
TRENTON DONN “TRENT” POOL,                      §
and ACCELEVATE2020, LLC,                        §
                                                §
        Plaintiffs                              §
                                                §
v.                                              §      Civil Case No. 4:19-cv-02236
                                                §
CITY OF HOUSTON, and, ANNA                      §
RUSSELL, in her official capacity as the        §
City Secretary of the City of Houston,          §
                                                §
        Defendants.                             §

                            PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs Joe Pool, Trenton Pool, and Accelevate2020, LLC,

appeal to the United States Court of Appeals for the Fifth Circuit from the Order denying

Plaintiffs’ motion for attorneys’ fees, entered on May 22, 2020 [Clerk’s Doc. 40].



                                             Respectfully submitted,

                                             __/s/ Jerad Wayne Najvar_____
                                             Jerad Wayne Najvar
                                             Tex. Bar No. 24068079
                                             Southern Dist. No. 1155651
                                             jerad@najvarlaw.com
                                             2180 North Loop West, Suite 255
                                             Houston, TX 77018
                                             Tel.: (281) 404-4696
                                             Fax: (281) 582-4138
                                             Attorney in Charge for Plaintiff




                                                1
Plf’s Notice of Appeal
      Case 4:19-cv-02236 Document 41 Filed on 06/22/20 in TXSD Page 2 of 2




Of Counsel:

NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Texas Bar No. 24104681
Southern Dist. No. 3348472
austin@najvarlaw.com
2180 North Loop West, Ste. 255
Houston, TX 77018
Tel.: (281) 404-4696
Fax: (281) 582-4138

                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on June 22, 2020, the foregoing document,
and any accompanying exhibits, was served by CM/ECF as follows:

Suzanne R. Chauvin
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002
Suzanne.Chauvin@houstontx.gov
832.393.6219 (O)
832.393.6259 (F)
Counsel for Defendants

                                                                 /s/ Jerad Wayne Najvar
                                                                 Jerad Wayne Najvar




                                              2
Plf’s Notice of Appeal
